Name: Commission Regulation (EEC) No 705/92 of 20 March 1992 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  economic geography;  Europe;  trade
 Date Published: nan

 21 . 3. 92 Official Journal of the European Communities No L 75/29 COMMISSION REGULATION (EEC) No 705/92 of 20 March 1992 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, prevent changes in the traditional trade in milk products in the Community ; whereas, in order to enable the Spanish market to be supplied more uniformly, it is desi ­ rable to provide for break-down by month instead of the current quarterly break-down ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, whereas, the Council has deleted milk and cream insmall packings from the list of products subject to the supplementary trade mechanism protecting the Portu ­ guese market ; whereas the Portuguese market is comple ­ tely integrated into the Community market with regard to trade in these products ; whereas, then, the integrity of the Community market must take preference over the objec ­ tive of maintaining traditional trade ; whereas, therefore, there should no longer be separate quantities within the indicative ceiling for imports of milk and cream in small packings into Spain according to whether the product originates in the Community of Ten or in Portugal ; Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for applying the supplementary mechanism applicable to trade ('), amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 63/92 (4), sets, within the indicative ceiling for the import of milk products into Spain, two quantities, one for products originating in the Community of Ten and the other for those originating in Portugal ; whereas the ceiling provides for specific quantities for Portugal in order to Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . In Article 2 : (a) Paragraph 1 is replaced by the following : ' 1 . The maximum quantity for which licences may be issued each month shall be one-twelfth of the quantities specified in the Annex hereto.' (b) In paragraph 2, 'quarterly' is replaced by 'monthly'. 2. In the first subparagraph of Article 3 (1 ) 'quarterly' and 'quarter' are replaced by 'monthly' and 'month' respectively. (') OJ No L 55, 1 . 3. 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988 , p. 7. 0 OJ No L 58, 1 . 3. 1986, p. 28 . H OJ No L 6, 11 . 1 . 1992, p. 24. 21 . 3. 92No L 75/30 Official Journal of the European Communities 3. In the Annex, the text concerning milk, cream, buttermilk and whey in small packings of a net content not exceeding two litres, is replaced by the following : Community CN code Description of Ten and Portugal 'ex 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter in immediate packings of a net content not exceeding 2 litres ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and 113 620' other fermented or acidified milk and cream, not concen ­ trated nor containing added sugar or other sweetening matter, nor flavoured, or containing added fruit or cocoa, in imme ­ diate packings of a net content not exceeding 2 litres ex 0404 Whey not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk * constituents, in immediate packings of a net content not exceeding 2 litres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1992. For the Commission Ray MAC SHARRY Member of the Commission